DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-16 and 18-19 are allowed. Claims 1-10 and 17 are cancelled.
Response to Arguments
Applicant’s arguments, filed 02/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The USC 112b and USC 103 rejections have been withdrawn. Amended claims are allowable.
Allowable Subject Matter
Claims 11-16 and 18-19 allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Claim 11-16 and 18-19 is allowed.
The following is a statement of reasons for of allowance: 
 Re-Claim 11, recites, inter alia, “ A method comprising: providing one or more stator core sections, wherein each stator core section is a single-piece solid elongated cylindrical unit formed of soft magnetic composite (SMC) material; positioning the one or more stator core sections end-to-end within a stator in a motor housing, with one or more seals abutting each end of each of the one or more stator core sections, thereby forming a stator core having a plurality of stator slots that extend through each of the one or more stator core sections; wherein the stator slots are in fluid communication with each other and thereby form a stator chamber that is separate from a bore through the stator core which is adapted to receive a rotor therein; wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber; and forming a rotor chamber within the motor housing, wherein the rotor chamber includes the bore through the stator, and wherein the rotor chamber is not in fluid communication with the stator chamber (annotated Fig.3, and Fig.5)”.

    PNG
    media_image1.png
    289
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    385
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    792
    media_image3.png
    Greyscale
 
 Regarding combination of claim 11, the closest prior art Smith in view of Kreidler and Yamamoto, Yoshida, teach method of making a stator sections, with spacer, however the method of the seals do not abut each end of each stator section, and the method the chambers are not separate, since the seals of the invention provide separate chambers that does not allow any liquid to go to the stator chamber, Prior art Coberly uses spacers which are not seals, also does not explicitly provide sealing as required by seals in the invention to seal the stator chamber which is also formed by the stator slots which run between sections of the stator blocks that provide a sealed structure all the way, also the bore is separate in the invention which has the rotor, however, the bore of coberly is actually part of the stator chamber and is not separate, the prior art fails to teach a method comprising: providing one or more stator core sections, wherein each stator core section is a single-piece solid elongated cylindrical unit formed of soft magnetic composite (SMC) material; positioning the one or more stator core sections end-to-end within a stator in a motor housing, with one or more seals abutting each end of each of the one or more stator core sections, thereby forming a stator core having a plurality of stator slots that extend through each of the one or more stator core sections; wherein the stator slots are in fluid communication with each other and thereby form a stator chamber that is separate from a bore through the stator core which is adapted to receive a rotor therein; wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber; and forming a rotor chamber within the motor housing, wherein the rotor chamber includes the bore through the stator, and wherein the rotor chamber is not in fluid communication with the stator chamber as outlined in claim 11.  

    PNG
    media_image4.png
    317
    759
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    757
    718
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    524
    830
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    996
    797
    media_image7.png
    Greyscale

The prior art of record nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claims 11 “ A method comprising: providing one or more stator core sections, wherein each stator core section is a single-piece solid elongated cylindrical unit formed of soft magnetic composite (SMC) material; positioning the one or more stator core sections end-to-end within a stator in a motor housing, with one or more seals abutting each end of each of the one or more stator core sections, thereby forming a stator core having a plurality of stator slots that extend through each of the one or more stator core sections; wherein the stator slots are in fluid communication with each other and thereby form a stator chamber that is separate from a bore through the stator core which is adapted to receive a rotor therein; wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber; and forming a rotor chamber within the motor housing, wherein the rotor chamber includes the bore through the stator, and wherein the rotor chamber is not in fluid communication with the stator chamber.” The combination of claim 11 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 11 above which is unique.  
Claim 12 is allowed based on dependency from claim 11. 
Claim 13-16 and 18-19 are allowed.
Re-Claim 13,  the combination of claims 13, recites, inter alia, “ A method comprising: providing one or more stator core sections, wherein each stator core section is a single- piece unit formed of soft magnetic composite (SMC) material; positioning the one or more stator core sections end-to-end, with one or more seals positioned at each end of each of the one or more stator core sections, thereby forming a stator core having a plurality of stator slots that extend through each of the one or more stator core sections; wherein the stator slots are in fluid communication with each other and thereby form a stator chamber; wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber (annotated Fig.3), forming the stator chamber with an expansion chamber, wherein a volume of the expansion chamber is variable (annotated Fig.4) further comprising installing one or more stator windings of insulated magnet wire in each of the stator slots, installing a rotor within a bore of the stator, and installing the rotor and stator in an enclosed motor housing, thereby forming an electric motor; and filling the stator chamber with a first, dielectric fluid, wherein the stator chamber accommodates temperature-dependent changes in a volume of the first, dielectric fluid.( annotated Fig.4 and Fig.5)”.

    PNG
    media_image1.png
    289
    701
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    636
    media_image2.png
    Greyscale


    PNG
    media_image8.png
    392
    657
    media_image8.png
    Greyscale
 
Regarding combination of claim 13 the closest prior art Smith in view of Kreidler and Yamamoto, Yoshida, teach stator sections, with seals, however the seals do not abut each end of each stator section, also the stator does not have the die-electric liquid, the prior art fails to teach the expansion chamber of the stator that changes volume based on temperature changes of the volume of the die-electric fluid which is unique, the prior art fails to teach  the combination wherein A method comprising: providing one or more stator core sections, wherein each stator core section is a single- piece unit formed of soft magnetic composite (SMC) material; positioning the one or more stator core sections end-to-end, with one or more seals positioned at each end of each of the one or more stator core sections, thereby forming a stator core having a plurality of stator slots that extend through each of the one or more stator core sections; wherein the stator slots are in fluid communication with each other and thereby form a stator chamber; wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber (annotated Fig.3), forming the stator chamber with an expansion chamber, wherein a volume of the expansion chamber is variable (annotated Fig.4) further comprising installing one or more stator windings of insulated magnet wire in each of the stator slots, installing a rotor within a bore of the stator, and installing the rotor and stator in an enclosed motor housing, thereby forming an electric motor; and filling the stator chamber with a first, dielectric fluid, wherein the stator chamber accommodates temperature-dependent changes in a volume of the first, dielectric fluid as outlined in the combination of claims 13.  

    PNG
    media_image5.png
    757
    718
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    524
    830
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    996
    797
    media_image7.png
    Greyscale

The prior art of record nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claims 13 “ A method comprising: providing one or more stator core sections, wherein each stator core section is a single- piece unit formed of soft magnetic composite (SMC) material; positioning the one or more stator core sections end-to-end, with one or more seals positioned at each end of each of the one or more stator core sections, thereby forming a stator core having a plurality of stator slots that extend through each of the one or more stator core sections; wherein the stator slots are in fluid communication with each other and thereby form a stator chamber; wherein the one or more seals prevent fluids external to the stator chamber from entering the stator chamber (annotated Fig.3), forming the stator chamber with an expansion chamber, wherein a volume of the expansion chamber is variable (annotated Fig.4) further comprising installing one or more stator windings of insulated magnet wire in each of the stator slots, installing a rotor within a bore of the stator, and installing the rotor and stator in an enclosed motor housing, thereby forming an electric motor; and filling the stator chamber with a first, dielectric fluid, wherein the stator chamber accommodates temperature-dependent changes in a volume of the first, dielectric fluid” The combination of claim 13,12 and 11 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 13 above which is unique.  
Claims 14 and 15, 18-19 are allowed based on being depended on allowed claim 13. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2004336914 by Kazuhiro showing canned rotor and stators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834